MARSHALL, C. J.
An acknowledgement of a lease taken by a notary public or justice of the peace at a place within the state and outside of the county in and for which such notary public or justice of the peace is commissioned, for lands located outside of such county, is null and void. Lessee of Moore v. Vance, 1 Ohio 1; Lessee of Kinsman v Loomis, 11 Ohio 475; Crumbaugh v. Kugler, 2 Ohio St., 374; Moore v. Lesee of Moore, 3 Ohio St., 154, distinguished.
Judgment affirmed.
Jones, Matthias, Day, Allen, Kinkade and Robinson, JJ., concur.